       Case: 1:20-op-45282-DAP Doc #: 4 Filed: 01/04/21 1 of 2. PageID #: 6




                       IN THE UNITED STATE DISTRICT COURT
                            NOTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION                         )     MDL No. 2804
OPIATE LITIGATION                                    )
____________________________________                 )     JUDGE DAN AARON POLSTER
                                                     )
THIS DOCUMENT RELATES TO:                            )     CASE NO. 1:20-op-45282-DAP
City of Auburn, Alabama v.                           )
AmerisourceBergen Drug Corporation, et al.           )


              PLAINTIFF’S NOTICE OF FILING WAIVERS OF SERVICE

       COMES NOW Plaintiff City of Auburn, Alabama, by and through undersigned counsel,

and gives Notice of Filing Waivers of Service pursuant to Federal Rule of Civil Procedure 4(d),

attached as Composite Exhibit A, against the following Defendants:

Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.

Actavis LLC

Cardinal Health Inc.

Cephalon, Inc.

TEVA Pharmaceuticals USA, Inc.

Amerisourcebergen Drug Corporation

Watson Laboratories Inc.

Dated: January 04, 2021                     RESPECTFULLY SUBMITTED:

                                            /s/ Peter J. Mougey____________
                                            Peter J. Mougey, Esq.
                                            LEVIN, PAPANTONIO, THOMAS
                                            MITCHELL, RAFFERTY & PROCTOR, P.A.
                                            316 South Baylen Street, Suite 600
                                            Pensacola, FL 32502-5996
                                            Telephone: (850) 435-7068
                                            Facsimile: (850) 436-6068



                                                 1
        Case: 1:20-op-45282-DAP Doc #: 4 Filed: 01/04/21 2 of 2. PageID #: 7




                                  CERTIFICATE OF SERVICE


       I hereby certify that on January 04, 2021, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.

                                               /s/ Peter J. Mougey____________
                                               Peter J. Mougey, Esq.




                                                   2
